
Mr. President, the contribution that your country, Bulgaria, is making to the building of a new world order accords with the genius of its people. He are gratified by your election to the presidency of the General Assembly at its forty-seventh session, and we wish you every success in the discharge of your mandate.
He take pleasure in hailing and paying tribute to His Excellency Ambassador Shihabi of Saudi Arabia, who skilfully handled his responsibilities at the forty-sixth session, which was marked by, among other major events, the election of the new Secretary-General of our Organization.
He also take pleasure in addressing heartfelt congratulations to His Excellency Mr. Boutros Boutros Ghali. The energy and distinction with which he has assumed his new functions reinforce our conviction that he will succeed in lending the necessary impetus to the indispensable transformation that will enable the United Nations system to rise to the growing expectations of a world seeking peace, security and prosperity for all.
His Excellency Mr. Javier Perez de Cuellar of Peru admirably strove towards the same ends during his remarkable term at the helm of our Organization. Cameroon offers him its profound thanks.
Thirteen new States have just been admitted to the United Nations. This is a resounding victory of the inalienable right of peoples to decide for themselves, and we see it as a sign of the times:	the beginning of a new page
in the history of humankind.
He therefore take pleasure in welcoming among us the representatives of Armenia, Azerbaijan, Bosnia and Herzegovina, Croatia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, San Marino, Slovenia, Tajikistan, Turkmenistan, and
Uzbekistan.
The forty-seventh session of the General Assembly is being held at a time when the international community is still trying to cope with the sweeping changes brought about by the end of the cold war. None the less, there is increasingly gaining ground a convergence of wills in confronting the new kinds of challenges that threaten our collective security, and in meeting old challenges such as poverty and want, whose continued existence in this new day and age seems like a negation of our shared humanity.
The historic Security Council summit of 31 January 1992, the very first of its kind, provided a striking illustration of that point, reviving the hope that the collective responsibility of our Organization in the quest for solutions to global challenges will henceforth be based on more effective international solidarity.
Cameroon thus agrees with the rest of the international community as to the need to revitalize the United Nations so as to increase its efficacy, its prestige and its authority to enable it to discharge the responsibilities conferred upon it by the Charter.
The shared vision of the Member States as to the central role the Organization must henceforth play in the realm of international peace and security, as also in the equally vital area of development, implies the prerequisite that decisions be taken on the basis of consensus. That being so, the restructuring process now under way must neither tend towards side-lining certain States nor lead to redeployments based on selective priorities.
In that context it is appropriate to welcome the pertinent study "Agenda for peace" submitted by the Secretary-General at the request of the Security Council. The bold proposals it embodies will, we are convinced, stimulate joint reflection on all the issues connected with peace, which are priority concerns of the international community. We share in the global vision that emerges from that study. The fact is that the problems of peace cannot be analyzed solely in terms of the prevention and management of conflicts, because peace and security are contingent upon factors that are at once socio-economic, political and military in nature.
Therefore we welcome the latest spectacular strides taken in the arena of disarmament, as consolidated by the recent conclusion of work on the Convention on Chemical Weapons. But progress remains to be made in checking the risk of the proliferation of nuclear technology and coping with supply and demand in conventional weaponry.
In fact, though it is certain that the elimination of weapons of mass destruction does contribute to strengthening international peace and security, the definition of a minimum threshold of weaponry necessary to ensure the security of States reassures the international community as to the desired achievement of general and complete disarmament.
We might thus be able to build a lasting peace and release major resources for the building of a new world order that will be more equitable, marked by greater solidarity and oriented towards the advancement and fulfillment of all human beings.
That is the rationale that fits the initiative taken by the member States of the Economic Community of Central Africa aimed at the implementation of measures likely 'to build confidence and enhance security and development in our subregion.
Thus, in conformity with General Assembly resolution 46/37 B, adopted by consensus at the forty-sixth session, the Secretary-General has proclaimed the establishment of a standing advisory committee responsible for matters of
security in Central Africa. Indeed, the 11 States of our subregion, having met at Yaounde from 27 to 31 July 1992 under the auspices of the United Nations, adopted that Committee's action program, which revolves around a set of measures notably involving establishing a center for training peace-keepers; entering into a non-aggression pact; and establishing an international headquarters and staff for crisis management.
In this regard I wish on behalf of its promoters to express our appreciation to the Organization for the assistances that has been provided thus far in the implementation of confidence-building measures in Central Africa.
He sincerely hope that the United Nations and individual Member States, and governmental and non-governmental organizations alike, will provide assistance to the Committee's action program.
The elimination of poverty and underdevelopment must have priority among the present concerns of the international community. To that end, we have decided upon strategies and action programs to be implemented. The same is true of the Declaration that emanated from the eighteenth special session of the General Assembly, on international economic co-operation. The strategy for the Fourth United Nations Development Decade is a part of this trend, as indeed are the conclusions reached at the recent United Nations Conference on the Environment and Development.
Furthermore, I would observe that our countries have taken a certain number of steps in economic and political terms. Economically, they have undertaken painful reform in the context of structural adjustment, and, politically, they have set in place a process of democratization to ensure their people of advancement and more effective enjoyment of human rights.
To meet with success, however, the efforts thus undertaken by developing countries must be accompanied by respect on the part of the developed countries for commitments undertaken so as to seal the new contract of worldwide solidarity in favor of development, a contract that expresses the convergent vision of the international community as to strategies and plans of action to be implemented.
Against that background, the present international economic environment must, especially with regard to raw materials, stop being a jungle in which the ruthless law of speculation holds sway and contempt is shown for the legitimate demands of our countries for more equitable compensation for our commodities.
Beyond that, it is high time to find a satisfactory solution to the debt problems, the weight of which is paralyzing our economies, in terms of debt-servicing leading to unsustainable investments of net financial flows
towards the rich countries and multinational institutions. 
In this respect/ I should like, in particular, to welcome the Rio resolution with regard to financial resources a resolution that extends the benefit of debt cancellation to medium-income countries. He hope that this major decision will be translated into action.
It is hardly necessary to emphasize the extreme seriousness of the situation in Africa, where there is an unprecedented economic crisis, aggravated by natural disasters, civil wars and the social consequences of structural adjustment, which threaten the process of democratization. While this situation devolves, first and foremost, on the African countries themselves, the international community cannot be indifferent to it.
The United Nations was therefore fully justified in deciding to give special attention to this situation. All of us have a duty to see to it that the United Nations New Agenda for the Development of Africa in the 1990s does not suffer the same sad fate as the United Nations program of Action for African Economic Recovery and Development. Thus the plan must be launched urgently and the necessary resources must be provided for the plans of action envisaged by the institutions and bodies concerned with its implementation.
He hope that the conference on the development of Africa, to take place in Japan in 1993, will provide an opportunity to mobilize additional resources to relaunch growth and start economic recovery in our continent. The Secretary-General's initiative with regard to the convening of an international conference on finance for development is based on these very concerns and deserves the international community's support.
The resources available in the world are commensurate with the great challenges of our time. In fact, the international context has never been so favorable for the beginning of a genuine North-South dialog taking into account the interests of all. In this regard, a global summit on social development would provide an opportunity to embark on an in-depth analysis of human development in all its aspects, in the context of the forthcoming international meetings on human rights, women, and population. Indeed, we must agree to attach to the economic, social and cultural rights of the individual the importance that is now attached unfortunately, too often selectively to civil and political rights. Thus we could conquer poverty and create the conditions for sustainable development, taking into account simultaneously the needs of growth and the imperatives of protection of the environment, in the interest of mankind. The establishment during the present session of a committee for sustainable development would be an important step towards achieving this goal.
Progress and economic and social development are possible only in a climate of global peace and security. Unfortunately there are still numerous conflicts and hotbeds of tension, which seriously imperil peace. Therefore, we are particularly alarmed at the deplorable violent ethnic conflicts that are tearing apart the peoples in the former Yugoslavia. Cameroon appeals to the sense of reason of the parties to the conflict to halt this war, which is the result of an obsolete and deplorable ideology. He shall continue to support all steps taken by the Security Council, the European Community and other bodies to achieve a satisfactory solution.
With regard to the Middle East, the peace process that was launched in Madrid and is still under way must be maintained with a view to keeping alive the possibility of achieving a peace capable of standing the test of time and of men and, once and for all, reconciling the peoples of that region.
With respect to South Africa, a harmonious transition to a democratic, non-racial and united country free of violence is in the interests of all.
The prospects that emerged from the recent Mandela-de Klerk summit are positive, and we firmly support them.
While welcoming the maintenance of the cease-fire in Cambodia, we call on all the parties involved to cooperate fully with the United Nations Transitional Authority so that it may be enabled to carry out its mission within the framework of the Paris Agreements. Cameroon is proud to have been able to able to contribute to the United Nations Transitional Authority in Cambodia (UNTAC) by sending to that friendly country a contingent of civil forces and a group to supervise the cease-fire. We take this opportunity to reiterate our willingness to serve the cause of peace.
We also welcome the culmination of the peace process in Angola, where elections have just been held under the aegis of the United Nations. In that fraternal country, there is opening up an opportunity to achieve internal reconciliation and to embark on the work of national reconstruction, which will inject new dynamism into the efforts to attain economic integration in our subregion.
We earnestly hope that there will be a similar course of events in Somalia, Liberia, Mozambique, Western Sahara and all other regions of the world that are still torn by conflicts.
Unfortunately, international peace and security, the environment and development are not the only major challenges of the day. The acquired immune deficiency syndrome (AIDS) pandemic, drugs, terrorism and other scourges call for ever greater mobilization, and we shall continue to support measures decreed by the international community to counteract them. Action taken in this area must be pursued and strengthened. That is why we repeat our support for initiatives to convene a global summit on social development# the world conference on women# the conference on African children# the conference on population and development# and the conference on human rights.
Finally# with regard to natural disasters and man-made emergencies# we approve the steps the Organization has taken towards restructuring# rationalization and coordination steps that have led to the establishment of the Office of the United Nations Coordinator for Disaster Relief.
As was emphasized last year# Cameroon has opted for democracy and has resolutely begun profound changes designed to establish a more democratic society with ever greater respect for the fundamental human rights and freedoms of its citizens. Following legislative elections# in which transparency and proper conduct were noted by numerous independent observers of various nationalities# Cameroon acquired a multi-party Parliament# in which democracy is given free expression.
The pluralist# democratic and adversarial nature of the new society in Cameroon has led to the establishment of a coalition Government responsible to Parliament. In a few days' time on 11 October this process will culminate in the holding of presidential elections involving at least eight candidates. We owe all this progress to President Paul Biya a man of renewal whose attachment to openness and whose commitment to democracy in Cameroon have never been denied.
Cameroon wants to play its part in meeting the needs inherent in the
embryonic new world order. Clearly this is a long-term objective, which must be pursued at a pace appropriate to our society and which, if it is to be successful, requires the assistance and cooperation of all people of good will. I know that we can count on that. 


